DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 7, as well as claim 8 due to its dependency, recite the singular spray port.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0132210 (Fujii).
For claim 1, Fujii teaches an optical apparatus(fig. 1), comprising:
a semiconductor laser element that emits laser light ((fig. 1, 1); 
5an optical component (fig. 1, 5) opposed to and spaced apart from a light-emitting surface through which the laser light is emitted (fig. 1, 2) a case that houses the semiconductor laser element and the optical component (fig. 1, 4), and includes an introduction port (fig. 1, left end of 9) for introducing gas (fig. 1, 10) and an exhaust port for exhausting the gas fig. 1, 14); and 
10a flow passage section including a spray port for spraying the semiconductor laser element with the gas introduced from the introduction port (fig. 1, main body of 9 and right end of 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0132210 (Fujii).
For claim 4, Fujii teaches the flow passage section includes a flow passage through which the gas passes ([0015]). Fujii does not explicitly teach the flow passage section is a tubular body that connects the introduction port (left end of 9) and the spray port together (right end of 9). However, the examiner takes official notice that tubular bodies were well known in the art before the effective filing date of the claimed invention for allowing fluids and gasses to pass through.  It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known tubular body for the gas inlet of Fujii in order to allow the gas to pass through into the interior space (3) of the device.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0132210 (Fujii) in view of US 2017/0093124 (Nagarajan).
 For claim 5, Fujii does not teach a support member that is interposed between the semiconductor laser element and the case and supports the semiconductor laser element; and a fixing member that fixes the optical component to the support member.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the support member and fixing member of Nagarajan in order to align the lens and the LD.
Allowable Subject Matter
Claims 2-3, 6, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  For claim 2, Fujii does not teach the flow passage and spray port are capable of spraying the light emitting surface with the gas. For claim 3, Fujii does not teach the spray port is interposed between the semiconductor laser and the optical elements. For claim 6, Fujii does not teach a through hole interposed between the light emitting surface and the spray port. For claim 9-10, Fujii does not teach the gas contains oxygen. There is no suggestion or motivation to modify Fujii to meet these limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828